                                                                                                  JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-7792 PA (JCx)                                            Date    September 12, 2019
 Title             Annabelle Dominguez et al. v. 24-7 Safety et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                                  N/A                               N/A
                 Deputy Clerk                             Court Reporter                        Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS – COURT ORDER

         Before the Court is a Notice of Removal filed by defendant Marathon Petroleum Company, LP
(“Defendant”). (Docket No. 4.) Defendant asserts that the Court has federal question jurisdiction over
this action, which is brought by plaintiffs Annabelle Dominguez, Asucena Cruz, Elizabeth Icedo, Linzie
Fernandez, and Vanessa Pedraza (collectively “Plaintiffs”). See 28 U.S.C. § 1331. Plaintiffs originally
commenced this action in the Superior Court of California for the County of Los Angeles on July 30,
2019. (Docket No. 4, Ex. A.)

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The Defendant also has the burden of showing that it
has complied with the procedural requirements for removal.” Riggs v. Plaid Pantries, Inc., 233 F. Supp.
2d 1260, 1264 (D. Or. 2001) (citing Schwartz v. FHP Int’l Corp., 947 F.Supp. 1354, 1360 (D. Ariz.
1996)). These procedures include a requirement that the “notice of removal of a civil action or
proceeding shall be filed within 30 days after the receipt by the defendant, through service or otherwise,
of a copy of the initial pleading setting forth the claim for relief upon which such action or proceeding is
based.” 28 U.S.C. § 1446(b)(1). As with all other requirements for removal jurisdiction, the defendant
bears the burden of proving the timeliness of the removal.

        Here, Defendant’s Notice of Removal has two glaring deficiencies: (1) the Notice was not timely
filed, and thus is procedurally defective, and (2) Defendant has not adequately alleged that the Court has
federal subject matter jurisdiction.

        First, Defendant’s Notice of Removal was not filed within 30 days of service and it is
procedurally defective. See 28 U.S.C. § 1446(b)(1). Defendant states that “[o]n August 8, 2019,
Plaintiffs served Defendant Marathon Petroleum Company LP (“Marathon”) with the Summons,

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-7792 PA (JCx)                                           Date    September 12, 2019
 Title          Annabelle Dominguez et al. v. 24-7 Safety et al.

Complaint, ADR Package, Notice of Case Assignment, and Voluntary Efficient Litigations
Stipulations.” (Docket No. 1 at 3.) Defendant correctly acknowledges that “[t]hirty days from August 8,
2019 is September 7, 2019. Because September 7, 2019 is a Saturday, the thirty-day removal period
carried to Monday, September 9, 2019.” (Id. at 5, n.1.) Although the Notice of Removal is dated
September 9, 2019, it was not actually filed with this Court until September 10, 2019. Defendant filed a
Declaration on September 12, 2019, explaining that the legal secretary “believed that the Notice and its
attached declarations and exhibits were successfully received by this Court on September 9, 2019,” and
she “did not learn until the following day, September 10, 2019, that the Notice did not successfully go
through the Court’s electronic system on September 9, 2019.” (Docket No. 12 at ¶¶ 3-5.) This is
insufficient to cure the procedural defect, especially because “[s]everal courts have noted that the
thirty-day time limit for petitioning for removal will be strictly construed against a defendant.”
Roberson v. Orkin Exterminating Co., 770 F. Supp. 1324, 1328 (N.D. Ind. 1991) (collecting cases).

        Second, Defendant has failed to adequately allege that this Court has federal subject matter
jurisdiction. Under 28 U.S.C. § 1331, this Court has original jurisdiction over civil actions “arising
under” federal law. Removal based on § 1331 is governed by the “well-pleaded complaint” rule.
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). Under the rule, “federal jurisdiction exists only
when a federal question is presented on the face of a plaintiff’s properly pleaded complaint.” Id. at 392.
If the complaint does not specify whether a claim is based on federal or state law, it is a claim “arising
under” federal law only if it is “clear” that it raises a federal question. Duncan v. Stuetzle, 76 F.3d 1480,
1485 (9th Cir. 1996). Thus, the plaintiff is generally the “master of the claim.” Caterpillar, 482 U.S. at
392. There is no federal question jurisdiction simply because there is a federal defense to the claim. Id.
The only exception to this rule is where a plaintiff’s federal claim has been disguised by “artful
pleading,” such as where the only claim is a federal one or is a state claim preempted by federal law.
Sullivan v. First Affiliated Sec., Inc., 813 F.2d 1368, 1372 (9th Cir. 1987).

        Defendant contends that the Court has federal question jurisdiction because this action arises
under section 301 of the Labor Management Relations Act (“LMRA”). (Docket No. 4 at 8.) Section
301 of LMRA states that “[s]uits for violation of contracts between an employer and a labor organization
representing employees . . . may be brought in any district court of the United States having jurisdiction
of the parties . . . .” 29 U.S.C. § 185(a). The Supreme Court has interpreted section 301 to require
claims “alleging a violation of a provision of a labor contract [to] be brought under § 301 and be
resolved by reference to federal law.” Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 210 (1985). This
preemption of state claims “extend[s] beyond suits alleging contract violations” to those requiring
interpretation of the provisions of labor agreements:

                 [Q]uestions relating to what the parties to a labor agreement agreed, and
                 what legal consequences were intended to flow from breaches of that
                 agreement, must be resolved by references to uniform federal law, whether
                 such questions arise in the context of a suit for breach of contract or in a
                 suit alleging liability in tort. Any other result would elevate form over


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 2 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-7792 PA (JCx)                                            Date    September 12, 2019
 Title          Annabelle Dominguez et al. v. 24-7 Safety et al.

                 substance and allow parties to evade the requirements of § 301 by
                 relabeling their contract claims as claims for tortious breach of contract.

Id. at 210-11. However, the scope of section 301 preemption is not absolute:

                 [N]ot every dispute concerning employment, or tangentially involving a
                 provision of a collective-bargaining agreement, is pre-empted by § 301
                 other provisions of the federal labor law. . . . Clearly, § 301 does not grant
                 the parties to a collective-bargaining agreement the ability to contract for
                 what is illegal under state law. In extending the pre-emptive effect of
                 § 301 beyond suits for breach of contract, it would be inconsistent with
                 congressional intent under that section to preempt state rules that proscribe
                 conduct, or establish rights and obligations, independent of a labor
                 contract.

Id. at 211-12. “In order to help preserve state authority in areas involving minimum labor standards, the
Supreme Court has distinguished between claims that require interpretation or construction of a labor
agreement and those that require a court simply to ‘look at’ the agreement.” Balcorta v. Twentieth
Century-Fox Film Corp., 208 F.3d 1102, 1108 (9th Cir. 2000) (citing Livadas v. Bradshaw, 512 U.S.
107, 123-26 (1994)). In particular, “when the meaning of contract terms is not subject to dispute, the
bare fact that a collective-bargaining agreement will be consulted in the course of state-law litigation
plainly does not require the claim to be extinguished.” Livadas, 512 U.S. at 124 (citing Lingle v. Norge
Div. of Magic Chef, Inc., 486 U.S. 399, 413 n.12 (1988)).

        “[E]ven if dispute resolution pursuant to a collective-bargaining agreement, on one hand, and
state law, on the other, would require addressing precisely the same set of facts, as long as the state-law
claim can be resolved without interpreting the agreement itself, the claim is ‘independent’ of the
agreement for § 301 preemption purposes.” Lingle, 486 U.S. at 409-10. Accordingly, preemption under
section 301 requires a two-step analysis. Alaska Airlines Inc. v. Schurke, 898 F.3d 904, 920-22 (9th Cir.
2018) (en banc); Burnside v. Kiewit Pac. Corp., 491 F.3d 1053, 1059-60 (9th Cir. 2007).

        First, the Court must determine “whether the asserted cause of action involves a right conferred
upon an employee by virtue of state law, not by a CBA.” Burnside, 491 F.3d at 1059. “If a claim arises
entirely from a right or duty of the CBA—for example, a claim for violation of the labor agreement,
whether sounding in contract or in tort—it is, in effect, a CBA dispute in state law garb, and is
preempted. In such cases, the CBA is the ‘only source’ of the right the plaintiff seeks to vindicate.”
Alaska Airlines, 898 F.3d at 921 (footnote, citations, and internal quotation marks omitted). “[C]laims
are not simply CBA disputes by another name, and so are not preempted under this first step, if they just
refer to a CBA-defined right; rely in part on a CBA’s terms of employment; run parallel to a CBA
violation; or invite use of the CBA as a defense.” Id. (citations omitted).



CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                 Page 3 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-7792 PA (JCx)                                           Date   September 12, 2019
 Title          Annabelle Dominguez et al. v. 24-7 Safety et al.

         Second, if the right asserted by the plaintiff is conferred by state law, the Court must determine
whether the plaintiff’s claim is nevertheless “substantially dependent on analysis of a collective
bargaining agreement.” Burnside, 491 F.3d at 1059 (quoting Caterpillar, 482 U.S. at 394). If the claim
requires the court to “interpret,” rather than merely “look to,” the collective bargaining agreement, then
the claim is substantially dependent thereon and is preempted by section 301. Id. at 1060. “The
plaintiff’s claim is the touchstone for this analysis; the need to interpret the collective bargaining
agreement must inhere in the nature of the plaintiff’s claim.” Detabali v. St. Luke’s Hosp., 482 F.3d
1199, 1203 (9th Cir. 2007) (alteration omitted) (quoting Cramer v. Consol. Freightways, Inc., 255 F.3d
683, 691 (9th Cir. 2001) (en banc))). “[It is not] enough that resolving the state law claim requires a
court to refer to the CBA and apply its plain or undisputed language—for example, to discern that none
of its terms is reasonably in dispute; to identify bargained-for wage rates in computing a penalty; or to
determine whether the CBA contains a clear and unmistakable waiver of state law rights.” Alaska
Airlines, 898 F.3d at 921-22 (alterations, citations, and internal quotation marks omitted).

        Here, Plaintiffs assert the following claims: (1) violation of SB 54, Health & Safety Code §
25536.7, (2) unfair business practices as defined by Business & Professions Code § 17200, et seq.,
(3) breach of contract, and (4) declaratory and injunctive relief. (Docket No. 4, Ex. A at 23-29
(“Compl.”).) In Defendant’s own words, “Plaintiffs’ claims are predicated on the allegation that
Defendants violated SB 54 by failing to comply with its alleged requirement to use a skilled and trained
workforce for Safety Attendant work. Thus, to succeed on any of their claims, Plaintiffs must first
establish that the Safety Attendant position is in fact an apprenticeable occupation under SB 54.”
(Docket No. 4 at 10.) This constitutes a clear assertion of a violation of a right conferred by state law
rather than the CBAs.

        Furthermore, the Court disagrees that Plaintiff’s claim requires interpretation of the CBAs.
Defendant alleges the Court will have to interpret provisions of various CBAs, such as “the job duties of
UA Local 250’s registered apprentices . . . in Appendix A of the UA Master Agreement, entitled “Scope
of Work,” and the job duties of a Safety Attendant . . . in the Safety Attendant LOU.” (Id. at 10-11.)
Defendant also claims the Court will have to interpret “Section 4.10 of the UA Master Agreement
[because it] . . . contains the procedure and required ratios for dispatching journeymen, apprentices, and
pre-apprentices.” (Id. at 11.) But beyond these conclusory allegations, Defendant has failed to persuade
the Court that anything more than “look[ing] at” the CBAs would be required to resolve whether
Plaintiffs were wrongfully precluded from participating in the UA 250 Apprenticeship Program when
they were employed in the Safety Attendant position. Balcorta, 208 F.3d at 1108. Although reference to
the terms of an agreement may be necessary, legal interpretation of those terms is unlikely to be even a
marginal aspect of this case. Cf. Ramirez v. Fox Television Station, 998 F.2d 743, 749 (9th Cir. 1993)
(“[R]eference to or consideration of the terms of a collective-bargaining agreement is not the equivalent
of interpreting the meaning of the terms.”); see also Burnside, 491 F.3d at 74 (“The basic legal issue
presented by this case, therefore, can be decided without interpreting the CBA. Depending on how that
issue is resolved, damages may have to be calculated, and in the course of that calculation, reference to –
but not interpretation of – the CBAs, to determine the appropriate wage rate, would likely be required.”)
(emphasis in original); Jimeno, 66 F.3d at 1526-27.

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 4 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-7792 PA (JCx)                                       Date    September 12, 2019
 Title          Annabelle Dominguez et al. v. 24-7 Safety et al.

        For the foregoing reasons, the Court concludes that Defendant has not met the burden of showing
this Court has subject matter jurisdiction over Plaintiffs’ claims. This action is therefore remanded to
the Superior Court of California in Los Angeles, Case No. 19STCP03215, for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 5 of 5
